Citation Nr: 0817692	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-14 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
chronic bowel disease.










ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1950 to July 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

In September 2007, the Board granted the veteran's motion to 
advance the case of the Board's docket. 

In a decision in September 2007, the Board denied the claim 
for an initial rating higher than 10 percent for chronic 
bowel disease.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order, dated in February 2008, the Court 
granted the Secretary's Motion for Remand, vacated the 
Board's decision, and remanded the case to the Board for 
readjudication consistent with the Secretary's Motion.  


FINDING OF FACT

Chronic bowel disease results in two to four bowel movements 
per day without severe diarrhea and more or less constant 
abdominal distress; there is occasional fecal leakage, but 
not occasional involuntary bowel movements due to loss of 
sphincter control.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
chronic bowel disease have not been met.  38 U.S.C.A.  §§ 
1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R.  §§ 4.20, 
4.114, Diagnostic Codes  7319, 7332 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA post-adjudication notice by letter, 
dated in June 2003, on the underlying claim of service 
connection for chronic bowel syndrome.  In a decision in 
January 2006, the Board granted service connection for 
chronic bowel disease.  In a rating decision in February 
2006, the RO assigned a 10 percent rating, which the veteran 
has appealed.  

Once a claim of service connection has been substantiated, 
the veteran's filing of a notice of disagreement with the 
downstream element of the initial assigned rating does not 
trigger additional VCAA notice under § 5103(a).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial rating higher than 10 percent for chronic bowel 
disease.  Dingess, 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO has obtained VA records.  VA has 
afforded the veteran three VA compensation examinations in an 
effort to substantiate the claim for increase.  38 U.S.C.A. 
§ 5103A(d).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

In his initial application for service connection filed in 
September 1996, the veteran gave a history of chronic bowel 
dysfunction since service.  He described having immediate 
diarrhea symptoms after eating and that he had soiled his 
clothes due to the inability to make it to the lavatory. 

On VA examination in December 1996, the veteran described 
persistent diarrhea consisting mostly of loose stools. He had 
four bowel movements per day, usually upon arising in the 
morning and after meals.  He denied stool incontinence, but 
had urgency.  He denied nocturnal diarrhea or abdominal 
cramps.  Examination revealed normal bowel sounds.  There was 
no abdominal tenderness or masses.  

In a statement, dated June 1997, the veteran described his 
bowel condition as a devastating and embarrassing handicap.  
He stated that he made numerous trips to the lavatory with 
occasional soiling of his clothes and that he used diapers.  
In October 1997, he described the in-service treatment for 
worms as destroying muscle control of his bowels resulting in 
"spontaneous" diarrhea, allowing only a few seconds to 
alleviate, treatable only by fasting or wearing a diaper or 
both.

VA records show that in August 1997 on a gastroenterology 
consultation the veteran complained of four bowel movements a 
day with no or little notice (one to two minutes).  The 
assessment was chronic diarrhea: irritable bowel disease 
versus functional versus infections. A subsequent endoscopy 
revealed moderate-sized diverticuli of the descending colon.  
There were normal findings for the anus.  In September 1997, 
the veteran described four or five loose bowel movements a 
day with occasional incontinence.  He denied symptoms such as 
nausea and vomiting and abdominal pain.  In December 1997, 
the veteran stated that he was having two "accidents" per 
month.



In February 1998, VA records show that the veteran complained 
of four to six loose stools a day with about a one to two 
minute warning and that he often lost control of his bowel 
movements.  In March 1998, the impression was fecal 
incontinence versus low-grade diarrhea of questionable cause.  
In April 1998, the veteran was evaluated for a history of 
loose stools with severe urgency and intermittent 
incontinence.  He did not report intermittent constipation or 
massive diarrhea. He stated that he became incontinent when 
having a sudden urge and not being able to get to the 
bathroom.  On examination, the perianal sensation was intact 
with light touch and sharp discrimination.  He had a high 
degree of rectal tone and appropriate increase with squeeze.  
There was a descending motion of the anterior rectal wall.  
Anorectal manometry revealed significant hypertensive resting 
pressure of the external anal sphincter and normal rectal 
sensation and internal anal sphincter inhibitory reflex.  

The VA physician expressed the opinion that it was difficult 
to assess the etiology of the veteran's symptoms and the 
relationship to this significantly increased resting 
pressure.  The physician stated that the veteran had a 
significant physiological abnormality of the external 
sphincter, possibly due to a previous injury, fibrosis, or 
possibly sequelae of an anal fissure.  The physician stated 
that the veteran's sensation does not suggest a megarectum, 
and the normal internal anal sphincter inhibitory reflex 
ruled out Hischsprung's disease.

VA records disclose that in September 1998 the assessment was 
chronic fecal incontinence of unclear etiology.  At that 
time, the veteran reported four to six episodes of 
incontinence a day.  In March 1999, the veteran complained of 
sudden urges to defecate with incontinence episodes.  His 
problem usually occurred within 30 minutes to several hours 
after meals. He could not eat prior to going out in public. 
He slept through the night.  The physical examination was 
unremarkable.

In November 2003, a private physician reported that the 
veteran had a severe case of chronic bowel syndrome with 
severe loss of bowel function. 



On VA examination in April 2005, the veteran complained of 
having four solid stools a day.  His symptoms had remained 
the same since service.  He had no bowel movements at night. 
He denied bouts of constipation, abdominal pain, or cramping.  
He stated that some foods might cause a loose, watery stool 
that occurred once weekly.  He had occasional soiling of his 
pants, occurring once every three to four weeks, due to an 
inability to get to the toilet on time.  At times, he wore a 
diaper to prevent accidents.  Physical examination showed 
normal bowel sounds as well as a soft, non-tender and non-
distended abdomen.  There was no masses, guarding or rebound 
tenderness.  Rectal tone was normal.  The assessment was 
chronic, intermittent diarrhea.

In December 2005, a private physician expressed the opinion 
that the veteran had a diarrhea-predominant irritable bowel 
syndrome.

In statements received in March, April 2006 and May 2006, the 
veteran stated that he had a lack of control of his bowels.  
He referred to being confined to the bathroom and wearing 
diapers.  He argued for a 100 percent rating under Diagnostic 
Code 7330 for an intestinal fistula or under Diagnostic Code 
7332 for complete loss of sphincter control.  He argued that 
rating his bowel disorder as analogous to irritable colon 
syndrome under Diagnostic Code 7319 has been inappropriate as 
he does not have an irritable colon, severe or alternating 
diarrhea, or disturbances of bowel function with abdominal 
distress. He indicated that he did not have abdominal or 
digestive problems.

On VA examination in May 2007, the veteran stated there were 
no changes in symptoms since his last VA examination.  He did 
not, however, describe bowel his problems as diarrhea or 
constipation.  He stated that he had two or four bowel 
movements a day, that he wore diapers on occasion, and that 
he may have to use one daily.  He did not have to change a 
diaper if he was careful.  Physical examination showed normal 
bowel sounds.  The abdomen was soft, non-tender and non-
distended.  There were no masses, guarding or rebound 
tenderness.   Rectal tone was normal tone.  He was wearing a 
clean diaper.  The perianal area was clean and dry. He had a 
normal bulbocavernous reflex.  The assessment was chronic 
bowel disease of undefined etiology.

Rating Policies 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

A rating specialist must interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture to accurately represent the 
elements of disability present.  38 C.F.R. § 4.2.

The use of terminology such as "mild," "moderate" and 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. 38 C.F.R. §§ 4.2, 4.6.

The severity of a digestive system disorder is ascertained, 
for VA rating purposes, by the criteria set forth in 38 
C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 inclusive will not be 
combined with each other.  A single evaluation is assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.  



When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Chronic bowel disease is currently rated 10 percent by 
analogy to irritable colon syndrome under Diagnostic Code 
7319.  Under Diagnostic Code 7319, the criteria for the next 
higher rating, 30 percent, are severe symptoms with diarrhea 
or alternating diarrhea and constipation with more or less 
constant abdominal distress. 

Analysis 

The veteran has provided conflicting accounts as to whether 
he has diarrhea symptoms.  In statements prior to 2005, the 
veteran described diarrhea.  The veteran later denied 
diarrhea symptoms altogether on VA examinations in April 2005 
and May 2007 as well in written statements provided in March, 
April, and May 2006.  Throughout the appeal, he has 
consistently denied symptoms of constipation as well as 
abdominal distress.  For these reasons, the preponderance of 
the lay and medical evidence of record, therefore, shows that 
he does not meet the criteria for the next higher rating 
under Diagnostic Code 7319 as he does not manifest severe 
symptoms with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.

The veteran primarily complains of bowel dysfunction 
involving urgency or incontinence, which he argues is more 
appropriately rated under the criteria of either Diagnostic 
Code 7330 (an intestinal fistula) or Diagnostic Code 7332 
(impairment of sphincter control).  

While it is permissible to rate an unlisted condition by 
analogy to a closely related disease, the anatomical 
localization and symptomatology must also be closely 
analogous.  38 C.F.R. § 4.20.  



In this case, an intestinal fistula is not closely analogous 
by anatomical localization to what the veteran describes as 
incontinence, that is, failure of the voluntary control of 
the anal sphincters.  Also, an analogy to an intestinal 
fistula is not fully supported by clinical findings as there 
is no competent evidence of record suggesting that the 
veteran's symptoms are in any way analogous to an intestinal 
fistula.  For these reasons, the Board rejects, as a 
conjectural analogy, rating the disability as an intestinal 
fistula under the criteria of Diagnostic Code 7330, which is 
to be avoided.  38 C.F.R. § 4.20. 

The Board does find that the veteran's complaints of bowel 
dysfunction involving urgency or incontinence are closely 
analogous to impairment of sphincter control under Diagnostic 
Code 7332 based on anatomical localization and 
symptomatology.   

Under Diagnostic Code 7332, the criteria for the next higher 
rating, 30 percent, are occasional involuntary bowel 
movements, necessitating wearing of pad.  The criteria for 
the next higher rating, 60 percent, are extensive leakage and 
fairly frequent involuntary bowel movements.  The criterion 
for 100 percent rating is complete loss of sphincter control.  

The veteran complains of complete loss of sphincter control 
and the need to wear a diaper.  

On VA examination in December 1996, the veteran described 
persistent diarrhea consisting mostly of loose stools.  He 
denied stool incontinence, but not urgency.  There was no 
complaint or clinical finding of the necessity to wear a pad. 

In June 1997, the veteran described occasional soiling of his 
clothes and that he used diapers.  In September 1997, the 
veteran described four to five loose bowel movements a day 
with occasional incontinence.  In October 1997, he described 
"spontaneous" diarrhea, allowing only a few seconds to 
alleviate, treatable only by fasting or wearing a diaper or 
both.  In December 1997, the veteran stated that he was 
having two "accidents" per month.  

In February 1998, the veteran complained of four to six loose 
stools a day with about a one to two minute warning and that 
he often lost control of his bowel movements.  In March 1998, 
the impression was fecal incontinence versus low-grade 
diarrhea of questionable cause.  In April 1998, the veteran 
was evaluated for a history of loose stools with severe 
urgency and intermittent incontinence.  He stated that he 
became incontinent when having a sudden urge and not being 
able to get to the bathroom.  On VA examination in April 
2005, the veteran complained of occasional soiling of his 
pants once every three to four weeks, and the assessment was 
intermittent diarrhea.  On VA examination in May 2007, the 
veteran complained of wearing diapers on occasional. 

On the lay and medical evidence of record, the Board finds 
that the veteran has occasional fecal leakage on the basis of 
the veteran's complaints of occasional, two accidents a 
month, or intermittent fecal leakage, and a finding on VA 
examination in 2005 of intermittent "diarrhea."  

The remaining question is whether the occasional fecal 
leakage is due to involuntary bowel movements as argued by 
the veteran to establish entitlement to a higher rating under 
Diagnostic Code 7332.  

The record shows that in August 1997 on a gastroenterology 
consultation the veteran complained of four bowel movements a 
day with no or little notice (one to two minutes).  The 
assessment was chronic diarrhea: irritable bowel disease 
versus functional versus infections.  There was no finding of 
impaired sphincter control.  On a subsequent endoscopy 
evaluation, there were normal anal findings. 

In April 1998, the veteran was evaluated for a history of 
loose stools with severe urgency and intermittent 
incontinence.  On examination, the perianal sensation was 
intact with light touch and sharp discrimination.  He had a 
high degree of rectal tone and appropriate increase with 
squeeze.  There was a descending motion of the anterior 
rectal wall.  Anorectal manometry revealed significant 
hypertensive resting pressure of the external anal sphincter 
and normal rectal sensation and internal anal sphincter 
inhibitory reflex.  

The physician expressed the opinion that it was difficult to 
assess the etiology of the veteran's symptoms and the 
relationship to the increased resting pressure of the 
external anal sphincter as the internal anal sphincter was 
normal.  And none of the conditions identified by the 
physician to account for the abnormality, namely, a previous 
injury, fibrosis, or possibly sequelae of an anal fissure, 
was associated with the service-connected disability. 

In November 2003, a private physician reported that the 
veteran had a severe case of chronic bowel syndrome with 
severe loss of bowel function, but the physician did not 
identify impaired sphincter control.  On VA examinations in 
April 2005 and in May 2007, rectal tone was normal.  The 
assessments were chronic, intermittent diarrhea and chronic 
bowel disease of undefined etiology, respectively.  The 
examiners did not identify impaired sphincter control. 

While the veteran is competent to describe fecal leakage, 
which the Board finds credible, the veteran is not competent 
to associate the fecal leakage to impaired sphincter control.  
See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay 
testimony is not competent to prove the veteran had a 
particular illness.). 

Impaired sphincter control is not a condition under case law, 
where lay observation has been found to be competent, and 
therefore the determination as to the presence of impaired 
sphincter control is medical in nature, that is, not capable 
of lay observation, and competent medical evidence is needed 
to substantiate the claim.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

While the cited case law deals with claims for service 
connection, the legal concepts of competency and credible 
apply equally to claims for increase and the analysis of 
competence and credible does not change. 



Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to establish impaired sphincter 
control.  

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation 
and as the preponderance of the evidence is against a finding 
of impaired sphincter control, except for a finding in 1998 
of an external anal sphincter abnormality, and which none of 
the conditions identified by the physician to account for the 
abnormality, namely, a previous injury, fibrosis, or possibly 
sequelae of an anal fissure, was associated with the service-
connected disability, the criteria for a higher rating under 
Diagnostic Code 7332 have not been met.  38 U.S.C.A. 
§ 5107(b).

For the above reasons, from the effective date of service 
connection in September 1996 to present, there have been no 
clinical findings to show that the veteran's chronic bowel 
disease meets the criteria for a rating higher than 10 
percent under either Diagnostic Code 7319 or Diagnostic Code 
7332. 




Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board does have the authority to decide 
whether the claim should be referred to the VA Director of 
the Compensation and Pension Service for consideration of an 
extraschedular rating.  As the disability picture is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria, the Board 
finds no basis to refer this case for consideration of an 
extraschedular rating.


ORDER

An initial rating higher than 10 percent for chronic bowel 
disease is denied.



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


